ZEHMER, Judge.
This is an appeal from the order of July 7, 1988, awarding workers’ compensation benefits to claimant, Patricia Ann Gratzer. The employer, ZEP Manufacturing, and the carrier, Underwriters Adjusting Co., raise five issues on appeal, all of which we affirm.
The only issue requiring a brief discussion is whether the deputy commissioner erred in awarding attendant care benefits retroactively for the period prior to September 14, 1987, the date the claim for such benefits was filed. A previous hearing in the case had been held on November 18, 1985, and no such claim was made at that time or disposed of by order. Ordinarily, attendant care benefits can be awarded retroactively only when the employer and carrier have notice that such care is due. Additionally, if such benefits were ripe for adjudication at the time of the previous hearing, ordinarily they cannot be awarded retroactively past the date of the previous adjudication. But we need not reach either of these issues in this case because the record before us does not show the assertion of any defense to this claim based on lack of notice nor any objection to the admissibility of the testimony presented on the need for attendant care benefits beginning immediately after claimant left the hospital. We simply cannot determine from this record that any objection to the retroactive award was brought to the attention of the deputy commissioner, and it appears that this objection was made for the first time on appeal. We hold, therefore, that any such objections have been waived, as they cannot be presented for the first time on appeal.
AFFIRMED.
WENTWORTH and NIMMONS, JJ., concur.